Jackson, Justice.
1. The case was for damage received by plaintiff in person in crossing a toll-bridge of defendant. The verdict is for defendant. The evidence is conflicting, but is sufficient to sustain the verdict.
2. The error of law complained of is that the court declined to charge the jury that “when there is a defect in a toll-bridge which is not open and exposed to all, and the proprietor of the bridge knows of the defect, and allows persons to cross on the bridge and takes toll for crossing, then the proprietor is liable for damages resulting from said defect.” We think that the charge requested is too broad. If the proprietor knew that the defect in the bridge was dangerous and likely to result in the damage, then we would hold him liable; but not for any defect, however slight, •which, contrary to his expectations and belief, resulted in un foreseen and unexpected damage. He is only liable for ordinary care. 53 Ga., 47, Tift vs. Towns. That case arose on the same state of fácts as this, and covers this. It is presumed that the law was given in accordance*with the ruling there, and the court there say that the evidence is sufficient to uphold a verdict for either party. Besides, the request is too broad in this that its language is “open and *314exposed to all,” whereas this plaintiff may have known as much-about it as the proprietor did. See also the same case —Tift vs. Towns — decided this term — where we uphold the verdict for plaintiff in part on similar facts as here ; and though it looks odd for juries to give different verdicts on similar facts, yet that is their business. Our rule, as a reviewing court,, is one of law, and it is not to interfere with the jury on conflicting facts where the. presiding judge declines to do so.
Judgment affirmed.